248 U.S. 525 (1919)
CENTRAL OF GEORGIA RAILWAY COMPANY
v.
WRIGHT, COMPTROLLER GENERAL OF THE STATE OF GEORGIA.
No. 163.
Supreme Court of United States.
Argued January 21, 1919.
Decided February 3, 1919.
ERROR TO THE SUPREME COURT OF THE STATE OF GEORGIA.
*526 Mr. T.M. Cunningham, Jr., and Mr. A.R. Lawton for plaintiff in error.
Mr. Samuel H. Sibley, with whom Mr. John C. Hart was on the brief, for defendant in error.
MR. JUSTICE HOLMES delivered the opinion of the court.
This is a bill in equity brought by the Railway Company to prevent the collection of certain taxes, which, it is alleged, would be contrary to Article I, § 10, and to the Fourteenth Amendment of the Constitution of the United States. The case was heard on bill, demurrer and answer and certain agreed facts, and the Court of first instance issued an injunction as prayed. The decree was reversed however by the Supreme Court of Georgia and a writ of error was taken out to bring the case here. It presents another attempt to accomplish, by a change in form, what in Wright v. Central of Georgia Ry. Co., 236 U.S. 674, was held to be an unconstitutional result.
In that decision it was explained how the Central of Georgia Railway Company had become the holder of leases from the Augusta and Savannah and the Southwestern Railroad of property which by the charters of the lessors was to be taxed only in a certain way and to a certain amount. An attempt had been made to tax the lessee for the property, the leases being for one hundred and one years, renewable in like periods upon the same terms forever. The tax was laid upon the real estate, road *527 bed, and franchise value, (with a certain deduction), of the two lessors. It was held that the statutes made the fee exempt from other taxation than that provided for, in favor as well of the lessee as of the lessor. The taxes now attempted to be levied are upon the leasehold interests of the lessee in the same roads and it is argued that, if the leases produce a profit in excess of the rental, the value is required to be taxed by the constitution of the State. But the constitution was subsequent to the charters that created the exemption and must yield to them if they apply to the present attempt. We are of opinion that although the decision in the former case necessarily was confined to the question before the Court, the reasoning applies with equal force to that now before us. The cases of Rochester Ry. Co. v. Rochester, 205 U.S. 236, and Jetton v. University of the South, 208 U.S. 489, were urged as opposed to the conclusion reached but were thought not to control in view of the exceptional facts and language that had to be considered, as was recognized in Morris Canal & Banking Co. v. Baird, 239 U.S. 126, 132. We must follow the precedent that was established after full discussion and with recognition of the difficulties involved.
The charter contracts in question are of a kind that goes back to the time when railroads were barely beginning and that would not be likely to be repeated, but of course will be carried out by the State according to what was meant when they were made.
Decree reversed.


*528 AMENDMENT, RULE 22

SUPREME COURT OF THE UNITED STATES

OCTOBER TERM, 1918.
ORDER: IT IS ORDERED BY THE COURT that Section 3 of Rule 22 of the Rules of Practice of this Court be, and the same is hereby, amended so as to read as follows:
3. One hour on each side will be allowed for the argument, and no more, without special leave of the Court, granted before the argument begins. But in cases certified from the Circuit Court of Appeals, cases involving solely the jurisdiction of the court below, and cases under the Act of March 2, 1907, 34 Stat. 1246, forty-five minutes only on each side will be allowed for the argument unless the time be extended. The time thus allowed may be apportioned between the counsel on the same side, at their discretion; provided, always, that a fair opening of the case shall be made by the party having the opening and closing arguments.
Promulgated October 21, 1918.


*529 AMENDMENT, RULE 37

SUPREME COURT OF THE UNITED STATES

OCTOBER TERM, 1918.
ORDER: IT IS ORDERED BY THE COURT that Section 3 of Rule 37 of the Rules of Practice of this Court be amended so as to read as follows:
3. Where an application is submitted to this Court for a writ of certiorari to review a decision of a Circuit Court of Appeals or any other court, it shall be necessary for the petitioner to furnish as an exhibit to the petition a certified copy of the entire transcript of record of the case, including the proceedings in the court to which the writ of certiorari is asked to be directed. The petition shall contain only a summary and short statement of the matter involved and the general reasons relied on for the allowance of the writ. A failure to comply with this provision will be deemed a sufficient reason for denying the petition. Thirty printed copies of such petition and of any brief deemed necessary shall be filed. Notice of the date of submission of the petition, together with a copy of the petition and brief, if any, in support of the same shall be served on the counsel for the respondent at least two weeks before such date in all cases except where the counsel to be notified resides west of the Rocky Mountains, in which cases the time shall be at least three weeks. The brief for the respondent, if any, shall be filed at least three days before the date fixed for the submission of the petition. Oral argument will not be permitted on such petitions, but they may be submitted in open court by counsel or by the clerk on request of counsel, and no petition will be received within three days next before the day fixed upon for the adjournment of the Court for the term.
Promulgated November 4, 1918.